Citation Nr: 0716715	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel  


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision.  

In March 2007, the veteran testified during a video 
conference hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed February 2003 decision, the RO denied the 
veteran's claim for service connection for PTSD because there 
was no current diagnosis of PTSD.  

2.	Evidence received subsequent to the February 2003 decision 
is evidence not previously submitted to the RO, relates to an 
unestablished fact necessary to substantiate the claim and 
presents a reasonable possibility of substantiating the 
veteran's claim.  


CONCLUSION OF LAW

1.	The February 2003 RO decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
January 2004, prior to the initial decision on the claim in 
March 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

In reviewing an application to reopen a claim of service 
connection, as is this case, the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought."  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  The January 2004 correspondence sent to 
the veteran includes information regarding what is considered 
new and material evidence as well as what evidence is needed 
to establish service connection for his PTSD.  

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In a February 2007 
letter, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and the 
effective date for the disability on appeal.  While the 
timing of this notice was after the initial adjudication, the 
Board finds no prejudice to the veteran because the claim is 
being reopened and remanded so the veteran will be able 
submit additional evidence to support his claim.  


Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The RO also provided the claimant with a copy of the March 
2004 rating decision and the August 2004 statement of the 
case, which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO previously obtained the 
veteran's service medical records, personnel file, DD Form 
214 and the VA medical records.  In addition, the RO 
scheduled a hearing before the Board in March 2007.  The 
claimant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to this claim.  Accordingly, the Board will proceed 
with appellate review.

The veteran seeks to reopen his claim for service connection 
for PTSD.  Evidence must be new and material to reopen a 
previously disallowed claim.  In this case, the veteran's 
claim for service connection for PTSD was denied by the RO in 
February 2003 because the medical evidence of record did not 
contain a current diagnosis of PTSD.  The veteran did not 
appeal this decision and the decision became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  The 
Board will address the evidence submitted since the February 
2003 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Prior to the February 2003 decision, the RO reviewed the 
veteran's service medical records and personnel records.  The 
December 1966 enlistment examination, the service medical 
records and the May 1969 separation examination are negative 
for the diagnosis of or treatment for PTSD.  

The personnel records indicate that the veteran served in 
Vietnam from November 1967 until November 1968 and 
participated in the Vietnam Counteroffensive Phase III and 
TET Counteroffensive.  The veteran's principal duty was 
cannoneer and asst. gunner.  The veteran received the 
National Defense Service Medal, the Vietnam Service Medal 
with Bronze Service Star, the Republic of Vietnam Campaign 
Medal with Dev-60 and O/S Bar (2).  

Since the February 2003 RO decision, VA progress notes and 
treatment records dated in January 2003 to July 2004 were 
submitted.  Throughout these records the veteran was 
diagnosed with depression and anxiety disorder.  The 
psychiatrist also indicated in May 2003, June 2003 and 
December 2003 that the veteran exhibited symptoms that were 
suggestive and consistent with PTSD.  Additionally, in 
December 2003, the veteran reported that his symptoms of PTSD 
had increased.  

The VA progress notes and treatment records are new evidence 
because they have not been previous submitted or reviewed by 
the RO.  The VA records are also material because they 
related to a diagnosis of PTSD which was not established 
prior to the February 2003 RO decision and is necessary to 
substantiate the veteran's claim for service connection for 
PTSD.  The VA records are not cumulative or redundant of the 
evidence of record at the time of the February 2003 RO 
decision and raise a reasonable possibility of substantiating 
the claim by providing symptomatology of PTSD.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for PTSD is reopened and the Board will proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board is required to decide whether new and material 
evidence has been received preliminarily to addressing 
merits).


ORDER

Entitlement to service connection for PTSD is reopened.  


REMAND

Initially, it is noted that during the March 2007 hearing, 
the veteran indicated that he had received treatment from a 
Dr. Vayne or Bayne, a private psychiatrist, and that this 
doctor diagnosed PTSD.  To date, however, these records have 
not been associated with the claims folder.  

Further, an attempt should be made to verify the veteran's 
alleged stressors with the United States Army and Joint 
Services Records Research Center (JSRRC) (formerly the United 
States Armed Services Center for Unit Records Research 
(CURR)).  The veteran's stressors are variously stated in the 
claims folder and his personnel records are also contained in 
the folder.  

The Board also observes that there has been no VA examination 
conducted in conjunction with the issue on appeal.  VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  

VA is required to provide an examination when the record 
contains competent evidence that the veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; the veteran suffered an event, injury or disease 
in service; and the claimed disability or symptoms may be 
associated with the service.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4).  

Given the veteran's service in Vietnam, claim of PTSD, and 
recurrent and persistent symptoms consistent with PTSD, the 
Board finds that a VA examination is needed to determine 
whether the veteran has the claimed disability and, if so, 
whether the claimed disabilities is related to any service 
stressors that are confirmed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take the appropriate 
steps to associate with the claims folder 
the private medical records from Dr. Vayne 
or Bayne.  

2.  The AMC should contact JSRRC and 
request specific verification of the 
veteran's stressors as noted in his 
written statements of record.  

3.  The AMC should then schedule the 
veteran for a VA PTSD examination.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination, and the examination report 
should reflect that the claims file was 
reviewed.  The examiner should be 
expressly informed of any verified 
stressor.  The examiner should also be 
informed that only the specifically 
corroborated in-service stressful event(s) 
may be considered for the purpose of 
determining whether exposure to such in-
service event(s) has resulted in PTSD.  If 
a diagnosis of PTSD is made by the 
examiner, he or she should expressly 
indicate whether such PTSD is due to the 
verified stressful event(s) or to some 
other stressor(s).

4.  The AMC should then readjudicate the 
issue on appeal.  If the veteran's claim 
remains denied, the AMC should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


